UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6600


NELSON RIVAS, a/k/a Nelson Rivas Alvarez,

                  Petitioner - Appellant,

          v.

JAMES N. CROSS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00098-JPB-DJJ)


Submitted:   September 29, 2011             Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Rivas, Appellant Pro Se.       Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nelson Rivas, a federal prisoner, appeals the district

court’s   order   accepting   the   recommendation   of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2011) petition.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Rivas v. Cross, No. 2:10-cv-00098-JPB-

DJJ (N.D.W. Va. Apr. 27, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     2